Exhibit 99.2 OPERATING AND FINANCIAL REVIEW AND PROSPECTS This document contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, or the Securities Act, and Section 21E of the Exchange Act.These forward-looking statements can generally be identified as such because the context of the statement will include words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.Similarly, statements that describe our business outlook or future economic performance, anticipated revenues, expenses or other financial items, introductions and advancements in development of products, and plans and objectives related thereto, and statements concerning assumptions made or expectations as to any future events, conditions, performance or other matters, are also forward-looking statements.Forward-looking statements are subject to risks, uncertainties and other factors which could cause actual results to differ materially from those stated in such statements. Factors that could cause or contribute to such differences include, but are not limited to, those set forth under “Risk Factors” in our Annual Report on Form 20-F for the year ended December 31, 2008, as well as those discussed elsewhere in our other filings with the Securities and Exchange Commission. Our actual results of operations and execution of our business strategy could differ materially from those expressed in, or implied by, the forward-looking statements. In addition, past financial and/or operating performance is not necessarily a reliable indicator of future performance and you should not use our historical performance to anticipate results or future period trends.We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our results of operations and financial condition.Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this prospectus. The following discussion and analysis should be read in conjunction with our unaudited financial results for the year ended December 31, 2009, appearing elsewhere in this Form 6-K, our audited financial statements for the year ended December 31, 2008 appearing in our Annual Report on Form 20-F for the year ended December 31, 2008 and Item 5"Operating and Financial Review and Prospects" of such Annual Report. Overview Orckit was founded in 1990. We are an Israeli corporation engaged in the design, development, manufacture and marketing of telecom equipment that enables transmission of broadband services. Substantially all of our revenues from 2004 through 2007 were derived from the sale of our metro products, the CM-100 product line, to KDDI. In 2008, we continued to derive our revenues mainly from sales of the CM-100 product line to KDDI and Media Broadcast, which we added as a customer in 2008. In 2009 we continued to derive our revenues mainly from sales of the CM-100 product line to KDDI, Media Broadcast and Korea’s Hanaro Telecom (now called SK Broadband), which we added as a customer in late 2008. SK Broadband selected our CM-100 as their main network infrastructure building block for their premium IPTV services. In 2008, we introduced our new line of products, the CM-4000, which offers higher bandwidth support, greater Ethernet user interface capacity and a wider range of services than our CM-100 product line.We expect to generate our revenues in 2010 primarily from the sale of our CM-4000 and, to a lesser extent, from sales of our CM-100 metro product lines We expect to depend on sales of our CM product lines to a limited number of customers for the substantial majority of our revenues in 2010. The end-user base for our products is comprised primarily of large telecommunications companies, and has historically been concentrated in each year among a very small number of companies. Sales to KDDI accounted for approximately 99.3% of our revenues in 2007, 45.5% of our 1 revenues in 2008 and 44.0% of our revenues in 2009. In early 2008, our CM-100 and CM-4000 product lines were selected by Media Broadcast GmbH as a network infrastructure building block for network solutions deployed by Deutsche Telekom’s wholesale business unit, and leased to a leading cable operator in Germany. Deployments of the CM-100 began in 2008. Sales to Media Broadcast GmbH accounted for approximately 44.1% of our revenues in 2008. Sales to Media Broadcast decreased significantly in 2009 and constituted approximately 13.6% of our revenues in 2009. Media Broadcast has not as yet deployed any of our CM-4000 products. SK Broadband in Korea, which began purchasing our CM-100 products in 2008, became our second largest customer in 2009, with sales to SK Broadband representing 22.9% of our revenues in 2009. We expect that we will continue to experience high customer concentration. In 2009, our CM-4000 product was also selected by (i) MetroNet, a Mexican telecommunication service provider which is using the CM-4000 portfolio to upgrade its "Carrier of carriers" network and enable high-end connectivity solutions to most of the telecommunication operators in Mexico; (ii) a leading telecommunication service provider in India through an OEM channel that will deploy our products as part of a next generation triple play network based on “fiber to the point” technologies; and (iii) a leading Scandinavian telecommunication serviceprovider which has chosen Orckit's CM-4000 MPLS product portfolio to enable services migration and expansion for residential, enterprise and mobile subscribers. Our products undergo lengthy approval and procurement processes prior to their sale due to the quality specifications of our end-users and the regulated environment in which they operate. Accordingly, we make significant expenditures in product and market development prior to actually commencing sales of new products. In addition, frequently we are required to make significant expenditures to tailor our products to specific end-user needs during the initial commercialization phase. Our product sales to end-users are subject to fluctuation from quarter to quarter and year to year. As a result of our continuing losses and the uncertain economic climate around the world, in November 2008, we significantly decreased our employee head count, primarily in the research and development area, which reduced our operating expenses in 2009. In late 2009 and early 2010, we increased our headcount in research and development primarily in order to meet a customer's requirements for a specific project. We intend to continue to evaluate new technologies and related product opportunities and engage in extensive research and development activities related to new technologies. We expect to continue to make significant expenditures for research and development. We also expect to increase our sales and marketing expenses.As a result, we expect that our operating expenses will be higher in 2010 than in 2009. Substantially all of our operating expenses in 2008 and 2009 related to research and development expenses, selling, general and administrative expenses and capital expenditures for the operations and support related to our CM-100 and CM-4000 product lines and related technologies. We generated operating losses in each of the five years prior to 2005. We began to generate revenues from sales of our metro products in the second half of 2004.
